DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species i) and iv) in the reply filed on 10/8/2020 is acknowledged.  The traversal is on the ground(s) that there is not an indication of the existence of serious burden to the Examiner for the search and examination of all claims.  Applicant “could not find explanations as to where it is necessary to search for one of the inventions … in a manner that is not likely to result in finding art pertinent to the other inventions”.  This is not found persuasive because the burden is described starting at the bottom of page 2 of the Requirement for Restriction/Election and in particular the second bullet at the top of page 3 details the particulars with respect to this application.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 4, 5, 7, 8, 10, 11, 13, 14, 16, 18, 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/8/2020.
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “wherein the second end of the flexible shaft (104) is connected to one of the the distal end cap”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3, 6, 9, 12, 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yabe et al. 5,514,074.
For claim 1, Yabe discloses an inspection accessory (endoscope 2B; abstract; third embodiment shown in fig 12 and 14, the third embodiment has been described as substantially the same as the first embodiment outside of the explicit differences described in 10:53-12:62); comprising: 
a distal end cap (distal end constructive parts 19 and 20; fig 14; 10:63, 4:51 and 4:64); 
a fastening component (endoscope manipulation part 12B; fig 2); 
a flexible shaft (metallic band-like helical tube 104) being telescopic, flexible, and hollow (the helical structure provides these degrees of freedom; additionally, 11:29 describes this portion of the tube as “flexible”), and having 
a first end connected to the fastening component (11:31-33; fig 14); 
a second end opposite to the first end of the flexible shaft (fig 14); and 
multiple elemental parts connected in sequence and each one of the multiple elemental parts capable of moving relative to one another (the helical tube 104 is a helical structure with the same structure as the applicant’s device claimed in claim 3); 
an objective optical set (objective optical system 23, CCD 24, the distal-most bendable member 40 attached to distal end constructive part 20 and CCD 24, and signal cables 25; fig 14) having 
an objective optical unit (objective optical system 23, CCD 24, and the distal-most bendable member 40 attached to distal end constructive part 20 and CCD 24; fig 14) mounted within the distal end cap; and 
a cable set (signal cables 25) electrically connected to the objective optical unit; 
a bending mechanism (bendable part 40a; fig 14; 5:67) connected to the distal end cap (19, 20) and having a bending component (bendable members 40; 6:2; fig 14); 
wherein the second end of the flexible shaft (104) is connected to one of the distal end cap and the bending component (40; helical tube 104 and bendable member 40 are connected as seen in fig 14 which shows helical tube 104 traversing along the bending members 40); and 
a sheath (insert part cover sheath 28; fig 14) sleeved on the flexible shaft and having two opposite ends; 
wherein one of the two opposite ends of the sheath is tightly connected to the distal end cap (5:33-38; fig 14 shows the sheath connected at its distal end to 19); and 
the other one of the two opposite ends of the sheath is tightly connected to the fastening component (fig 14 shows sheath 28 attached to the endoscope manipulation part fixing mouth part 35a which is a part of the larger endoscope manipulation part 12B).
For claim 3, Yabe discloses the inspection accessory as claimed in claim 1, wherein the flexible shaft is made up of a spiral thread in a configuration of an extension spring, and has multiple coils connected in sequence and tightly disposed and abutting one another (The embodiment of fig 4 and 5 was elected for the flexible shaft.  As such, the claim appears to preclude a contiguous coil spring as reading on this claim language, but based on the applicant’s own use a contiguous coil spring as having “multiple coils connected in sequence and tightly disposed and abutting one another” as in fig 4, Yabe discloses a similar structure via the helical tube 104 which is therefore considered to read on the claim).
For claim 6, Yabe discloses the inspection accessory as claimed in claim 3, wherein the inspection accessory has a conducting tube (channel 39; fig 14) having a front end and a rear end opposite to the front end of the conducting tube; and the front end of the conducting tube is mounted in the distal end cap (forceps outlet 27; fig 14) and communicates with an exterior of the distal end cap; the rear end of the conducting tube extends out of the fastening component (forceps inlet port 29; fig 14).
For claim 9, Yabe discloses the inspection accessory as claimed in claim 3, wherein the flexible shaft is made of steel (11:58-59).
For claim 12, Yabe discloses the inspection accessory as claimed in claim 3, wherein the inspection accessory has a wire operating unit (flexure control knob 15; fig 12) connected to the fastening component (12B) and having a knob (15) capable of rotating; the bending mechanism has multiple angulation wires (flexure control wires 44; fig 14) extending along the flexible shaft; each of the multiple angulation wires has two opposite ends; one of the two opposite ends of each one of the multiple angulation wires is connected to the objective optical unit (fig 14 shows the flexure control wires 44 connected to the distal-most bendable member 40 considered to be part of the objective optical unit as described in the rejection of claim 1); and the other one of the two opposite ends of each one of the multiple angulation wires is connected to the wire operating unit (6:8).
For claim 15, Yabe as in shown in claims 6 and 12 discloses the inspection accessory as claimed in claim 3, wherein 
the inspection accessory has a conducting tube (channel 39; fig 14) having two opposite ends; and 
a wire operating unit (flexure control knob 15; fig 12) connected to the fastening component and having a knob capable of rotating; 
one of the two opposite ends of the conducting tube is mounted in the distal end cap and communicates with an exterior of the distal end cap (forceps outlet 27; 
the bending mechanism has multiple angulation wires (flexure control wires 44; fig 14) extending along the flexible shaft; each of the multiple angulation wires has two opposite ends; one of the two opposite ends of each one of the multiple angulation wires is connected to the objective optical unit (fig 14 shows the flexure control wires 44 connected to the distal-most bendable member 40 considered to be part of the objective optical unit as described in the rejection of claim 1); and the other one of the two opposite ends of each one of the multiple 24 angulation wires is connected to the wire operating unit (6:8).
Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabe as applied to claim 1 above, and further in view of Garcia et al. 2010/0191053 .
For claim 17, Yabe discloses an endoscope comprising: the inspection accessory as claimed in claim 1 (see claim 1).  
Yabe does not disclose the whole of:
“the objective optical set having a connector element disposed within the fastening component and electrically connected to the cable set”.
Garcia teaches an endoscope with a control section having a display (901; fig 9A) detachable from the insertion shaft (abstract) which has an imager, e.g. CCD, configured at the distal end of the insertion shaft and in integrated with the control section [0076].  This requires an electrical connection, e.g. a socket or a plug on both sides of the control section and the insertion shaft.  This connection comprises the claimed “connector element” electrically connection to the CCD.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Garcia into the invention of Yabe in order to configure the objective optical set, e.g. as claimed, because it provides a 
Modified Yabe discloses: 
an operating set (endoscope handle as in fig 12) detachably connected to the inspection accessory (Garcia: as described above) and having 
a main body (at least manipulation part 12B) having 
a base (manipulation part 12B) having a front end and a rear end (fig 12B); 
the front end and the rear end of the base being opposite each other (fig 12B).
a display (Garcia: display 901; fig 9A as described above) disposed at the rear end of the base; and 
a connecting portion disposed at the front end of the base (the electrical connection as a plug or socket as described above); and 
a wire operating unit (portion of the body housing the knob 15 is mounted to the portion of the body with the connecting portion, i.e. the electrical connection; fig 12) mounted to the connecting portion of the main body and connected to the bending mechanism.
For claim 19, modified Yabe as in claim 17 discloses an endoscope comprising: 24 the inspection accessory as claimed in claim 3 (see rejection of claim 3); 
the objective optical set having a connector element disposed within the fastening component and electrically connected to the cable set (Garcia as in fig 17); 
an operating set (endoscope handle as in fig 12) detachably connected to the inspection accessory (Garcia: as described above) and having 
	a main body (at least manipulation part 12B) having 
a base (manipulation part 12B) having a front end and a rear end; 
the front end of the base and the rear end of the base being opposite each other; 
a display (Garcia: display 901; fig 9A as described above) disposed at the rear end of the base; and 
a connecting portion disposed at the front end of the base (the electrical connection as a plug or socket as described above); and 
a wire operating (portion of the body housing the knob 15 is mounted to the portion of the body with the connecting portion, i.e. the electrical connection; fig 12) unit mounted to the connecting portion of the main body and connected to the bending mechanism.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837.  The examiner can normally be reached on M-F 2p-10p; Sa 10a-2p (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Jae Woo/Examiner, Art Unit 3795